Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 31, 33, 37-40, 44, 46-54, 58-60 and 62 are pending.

Claims 31, 33, 37-40, 44, 46-54, 58-60 and 62, drawn to a method for producing an antigen-binding molecule that read on (A) human CD3 as the first antigen, TNFR superfamily as the second antigen, cancer tissue as the third antigen, (B) the antibody is not conjugated, (C) the combination of amino acids and Kabat numbering positions in the heavy chain variable domain amino acid of the altered first antibody in claim 58: Asn at amino acid position 31; Ala at amino acid position 32; Trp at amino acid position 33; Met at amino acid position 34; His at amino acid position 35; Gln at amino acid position 50; Ile at amino acid position 51; Lys at amino acid position 52; Asp at amino acid position 52(a); Lys at amino acid position 52(b); Gly at amino acid position 52(c); Asn at amino acid position 53; Ala at amino acid position 54; Tyr; at amino acid position 55; Ala; at amino acid position 56; Ala, at amino acid position 57; Tyr; at amino acid position 58; Tyr at amino acid position 59; Ala at amino acid position 60; Pro at amino acid position 61; Ser at amino acid position 62; Val at amino acid position 63; Lys at amino acid position 64; Gly at amino acid position 65; Val at amino acid position 95; His at amino acid position 96; Tyr at amino acid position 97; Ala at amino acid position 98; Ser at amino acid position 99; Ala at amino acid position 100; Ser at amino acid position 100(a); Thr at amino acid position 100(b); Val at amino acid position 100(c); Leu at amino acid position 100(d); Pro at amino acid position 100(e); Ala at amino acid position 100(f); Phe at amino acid position 100(g); Gly at amino acid position 100(h); Val at amino acid position 100(); Asp at amino acid position 101; and Ile at amino acid position 102 and the following combination of amino acids and Kabat numbering positions in the light chain variable domain amino acid sequence of the altered first antibody in claim 59: Gln at amino acid position 24; Ala at amino acid position 25; Ser at amino acid position 26; Gln at amino acid position 27; Glu at amino acid position 27(a); Leu at amino acid position 27(b); Val at amino acid position 27(c); His at amino acid position 27(d); Met at amino acid position 27(e); Asn at amino acid position 28; Arg at amino acid position 29; Asn at amino acid position 30; Thr at amino acid position 31; Tyr at amino acid position 32; Leu at amino acid position 33; His at amino acid position 34; Gln at amino acid position 45; Lys at amino acid position 50; Val at amino acid position 51; Ser at amino acid position 52; Asn at amino acid position 53; Arg at amino acid position 54; Phe at amino acid position 55; Pro at amino acid position 56; Lys at amino acid position 74; Arg at amino acid position 77; Gly at amino acid position 79; Gln at amino acid position 90; Gly at amino acid position 91; Thr at amino acid position 92; Ser at amino acid position 93; Val at amino acid position 94; Pro at amino acid position 95; Phe at amino acid position 96; Thr at amino acid position 97; and Lys at amino acid position 107 as the species of light chain, are being acted upon in this Office Action.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 20, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Specification
	The amendment to the specification filed Oct 20, 2022 has been entered. 

Rejection Withdrawn
The rejection of claims 31, 33, 36-44, 46-48, 51-55 and 58-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The written description rejection of claims 31-61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the claim amendment. 
The rejection of claims 31, 33 and 36-41 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 31, 32, 34, 42-49, 51-55 and 61 under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449) is withdrawn in light of the claim amendment. 

The rejection of claims 35 and 50 under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449) as applied to claims 31, 32, 34, 42-49, 51-55 and 61 mentioned above and further in view of Xu et al (Cellular Immunology 200: 16-26, 2000; PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 56 and 57 under 35 U.S.C. 103 as being unpatentable over US20100081792 (Grant hereafter, published April 1, 2010; PTO 892) in view of US Patent No. 6,955,900 (Barbas hereafter, issued Oct 18, 2005; PTO 892) and WO2012/162067 (Huang hereafter, published Nov 29, 2012; PTO 1449) as applied to claims 31, 32, 34, 42-49, 51-55 and 61 mentioned above and further in view of US20090214535 (Igawa hereafter, published August 27, 2009; PTO 892) is withdrawn in light of the claim amendment. 

New Ground of Rejections necessitated by amendment filed Oct 20, 2022
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is New Matter.
Regarding claim 58, the recitation of “the altered first antibody variable region comprises a heavy chain variable domain amino acid sequence comprising, at each of the following positions (all by Kabat numbering), …
63: Val;
100(c) Ala, Leu, Gly, Ser, Tyr, or Gly;
100(d): Leu (elected species), Gly, Ser, Tyr, or Phe;
100(e): Pro (elected species), Gly, Ser, Tyr, or Phe;
100(f): Ala (elected species), Ser, Gln, Lys, Tyr, or Gly;
100(g): Tyr, Phe (elected species), or Gly;
100(h): Gly;
100(i): Val” has no written support in the specification and the claims as originally filed. 
The specification discloses altered second antigen-binding site is located in the altered antibody variable region at a position from heavy chain variable domain Kabat numbering position 31 to 35 (CDR1), 50 to 65 (CDR2), 71 to 74 (CDR3), and 95 to 102 (FR3) but does not discloses heavy chain variable domain position 63 is Val, position 100(c) is Ala, Leu, Gly, Ser, Tyr, or Gly; position 100(d): Leu (elected species), Gly, Ser, Tyr, or Phe; 100(e): Pro (elected species), Gly, Ser, Tyr, or Phe; 100(f): Ala (elected species), Ser, Gln, Lys, Tyr, or Gly; 100(g): Tyr, Phe (elected species), or Gly; 100(h): Gly; 100(i): Val”, see claim 54, Tables 4 and 5. 
Regarding claim 59, the recitation of “the altered first antibody variable region comprises a light chain variable domain amino acid sequence comprising, at each of the following positions (all by Kabat numbering), one of the amino acid residues indicated for that position:
45: Gln; 
79: Gly, Ala, Asn, or Thr” has no written support in the specification and the claims as originally filed. 
The specification discloses the altered light chain variable domain Kabat numbering positions 24 to 34 (CDR1), position 50 to 56 (CDR2) and 89-97 (CDR3), see claim 54, Tables 6 and 7.
The specification does not disclose altered light chain framework residue 45, see claim 54. The specification does not disclose altered light chain variable at position 79 is Gly, Ala, Asn, or Thr. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 31, 33, 37-40, 44, 46-54, 58-60 and 62 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-7 and 9-11 of U.S. Patent No. 11,154,615.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 31 and 44) are drawn to a method of selecting an antigen-binding molecule that recognizes a first antigen that is human CD3 and a second antigen that is Fcγ receptor (FcγR), a toll-like receptor (TLR), a lectin, an IgA, an immune checkpoint molecule, a tumor necrosis factor (TNF) superfamily molecule, a TNF receptor (TNFR) superfamily molecule or an NK receptor molecule (claim 31) or a method of selecting an antigen-binding molecule that recognizes a first antigen that is human CD3 (species) and a second antigen generically (instant claim 44) whereas the independent claims in the ‘615 patent are limited to a method of selecting an antigen-binding polypeptide molecule, the method comprising: (a) contacting the antigen-binding polypeptide molecules of the library comprising a plurality of antigen-binding polypeptide molecules that differ from each other in amino acid sequence, wherein each antigen-binding polypeptide molecule of the plurality comprises an antibody variable region that can bind to a first antigen and a second antigen, but not at the same time; one of the antigens is CD3; the other antigen is a molecule expressed on the surface of a naturally occurring immunocyte and is not CD3; the antibody variable regions of the plurality of antigen-binding polypeptide molecules differ from each other in amino acid sequence; each antibody variable region comprises a VH comprising the amino acid sequence of SEQ ID NO: 96 (aka VH of anti-CD3 to human CD3) or an altered SEQ ID NO: 96, the alterations in SEQ ID NO: 96 being at one or more positions selected from Kabat numbering positions 31, 52b, 52c, 53, 54, 56, 57, 61, 98, 99, 100, 100a, 100b, 100c, 100d, 100e, 100f, and 100g; and each antibody variable region comprises a VL comprising the amino acid sequence of SEQ ID NO: 53 (aka VL of anti-CD3) or an altered SEQ ID NO: 53, the alterations in SEQ ID NO: 53 being at one or more positions selected from Kabat numbering positions 24, 25, 26, 27, 27a, 27b, 27c, 27e, 30, 31, 33, 34, 51, 52, 53, 54, 55, 56, 74, 77, 89, 90, 92, 93, 94, and 96 with the second antigen; (b) recovering antigen-binding polypeptide molecules that bind to the second antigen; (c) selecting, from the antigen-binding polypeptide molecules recovered in (b), an antigen-binding polypeptide molecule comprising a variable region that binds to the first and second antigens, but does not bind to both at the same time.
Depending issued claim 10 recites the method of claim 9, wherein the antigen that is not CD3 is selected from the group consisting of: an FcγR, a TLR, a lectin, an IgA, an immune checkpoint molecule, a TNF superfamily molecule, a TNFR superfamily molecule, and a NK cell receptor molecule, see instant claim 31.
Independent issued claim 6 recites method for generating the library of claim 1, the method comprising: (a) identifying a template sequence that is an amino acid sequence of a starting antibody variable region that binds to the first antigen; (b) identifying a set of different amino acid alterations that can be made to the template sequence to produce a set of different variant sequences, each variant sequence having at least one amino acid alteration compared to the template sequence, wherein each alteration satisfies one or more of the following conditions (i)-(iii): (i) the alteration does not substantially affect binding to the first antigen, (ii) the alteration does not substantially increase binding to extracellular matrix (ECM), and (iii) the alteration is an insertion of 1 to 25 contiguous amino acid residues into a VH CDR1, VH CDR2, VH CDR3, or VH FR3 of the template sequence; (c) generating a nucleic acid library comprising nucleic acids that encode antigen-binding polypeptide molecules comprising antibody variable regions represented by the set of different variant sequences; and (d) expressing the nucleic acids, thereby producing the library of antigen-binding polypeptide molecules.  See also, the working examples in the issued patent. 
Otherwise claims 31, 33, 37-40, 44, 46-54, 58-60 and 62 are anticipated or rendered obvious by the issued claims.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644